Citation Nr: 1633672	
Decision Date: 08/25/16    Archive Date: 08/31/16

DOCKET NO.  05-37 330	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1. Whether the reduction in the rating for service-connected bilateral hearing loss from 80 percent disabling to 10 percent disabling, effective September 1, 2012, was proper.

2. Entitlement to a disability rating in excess of 80 percent prior to September 1, 2012, in excess of 10 percent from September 1, 2012 to October 1, 2015, and in excess of 40 percent since October 2, 2015, for bilateral hearing loss.

3. Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Texas Veterans Commission



WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

A. Dean, Associate Counsel


INTRODUCTION

The Veteran served on active duty from January 1968 to October 1969.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from March 2010 and June 2012 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas.  In the March 2010 rating decision, the RO denied entitlement to a TDIU and proposed reducing the rating of the bilateral hearing loss from 80 percent disabling to 10 percent disabling.  In the June 2012 rating decision, the RO implemented the proposed reduction for the bilateral hearing loss.

In a rating decision since issued in March 2016, the Veteran was assigned a higher 40 percent disability rating for his bilateral hearing loss, effective October 2, 2015.  This rating does not represent a grant of the maximum benefits allowable; consequently, the evaluation of the Veteran's bilateral hearing loss remains on appeal.  AB v. Brown, 6 Vet. App. 35, 38 (1993).

In May 2016, a Board videoconference hearing was held before the undersigned; a transcript of the hearing is associated with the record.



FINDINGS OF FACT

1. Following a VA examination, a March 2010 rating decision proposed to reduce the rating for the Veteran's bilateral hearing loss from 80 to 10 percent; a March 2010 letter notified him of the proposed reduction; a June 2012 rating decision implemented the reduction (effective September 1, 2012).

2. The 80 percent rating for the Veteran's bilateral hearing loss was not in effect for 5 years, and the reduction of the rating to 10 percent was based on a May 2009 VA examination showing improvement in hearing acuity.

3. Prior to September 1, 2012, the Veteran's bilateral hearing acuity is not shown to have met the schedular criteria for a rating in excess of 80 percent.

4. From September 1, 2012 to October 1, 2015, the Veteran's bilateral hearing acuity is not shown to have met the schedular criteria for a rating in excess of 10 percent.

5. Since October 2, 2015, the Veteran's bilateral hearing acuity is not shown to have met the schedular criteria for a rating in excess of 40 percent.

6. For the entire appellate period, the Veteran was not incapable of obtaining and maintaining substantially gainful employment because of his service-connected disabilities.


CONCLUSIONS OF LAW

1. The reduction of the rating for the Veteran's bilateral hearing loss from 80 percent to 10 percent, effective September 1, 2012, did not involve a due process violation, was in accordance with facts found and governing law, and was proper.  38 U.S.C.A. §§ 1155, 5112 (West 2014); 38 C.F.R. §§ 3.105(e), 3.344, 4.85, Diagnostic Code 6100 (2015).

2. Prior to September 1, 2012, the criteria for a disability rating in excess of 80 percent for bilateral hearing loss have not been met. 38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.321, 4.3, 4.7, 4.85, Diagnostic Code 6100 (2015).

3. From September 1, 2012 to October 1, 2015, the criteria for a disability rating in excess of 10 percent for bilateral hearing loss have not been met. 38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.321, 4.3, 4.7, 4.85, Diagnostic Code 6100 (2015).

4. Since October 2, 2015, the criteria for a disability rating in excess of 40 percent for bilateral hearing loss have not been met. 38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.321, 4.3, 4.7, 4.85, Diagnostic Code 6100 (2015).

5. For the entire appellate period, the criteria are not met for a TDIU.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.340, 3.341, 4.15, 4.16, 4.18, 4.19 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, in part, describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).

The notice requirements have been met with regard to the Veteran's claims for an increased disability rating and TDIU.  A March 2009 letter notified the Veteran of the information needed to substantiate and complete these claims, to include notice of the information that he was responsible for providing and of the evidence that VA would attempt to obtain.  The Veteran was also provided notice as to how VA assigns disability ratings and effective dates.  As the RO issued this notification letter prior to the adjudication of these issues, the notice was timely.  The VCAA requires notice of the type of evidence needed to substantiate the claim, namely evidence demonstrating a worsening or increase in severity of the disability and the effect that worsening has on employment for increased rating claims.  Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009).  The March 2009 letter complied with these notice requirements.

Regarding the duty to assist, the Veteran's VA, private, and Social Security Administration (SSA) treatment records have been secured.  The Veteran has not identified any additional records that could be used to support his claims.
The Veteran was provided VA examinations in connection with his claims.  The Board finds the examination reports contain sufficiently specific clinical findings and informed discussion of the pertinent history and features of the disability on appeal to provide probative medical evidence adequate for rating purposes, and that no further development of the evidentiary record is necessary with regards to the claims for increased rating and TDIU.

The regulations governing reductions of evaluations for compensation contain their own notification and due process requirements (which are discussed in greater detail below).  38 C.F.R. § 3.105(e), (i).  Therefore, the notice provisions of the VCAA do not apply to the rating reduction on appeal.

The reduction in the rating was based on a May 2009 examination arranged by the RO.  A review of the examination report found it to be adequate for rating purposes.  The Veteran has not identified any outstanding evidence pertinent to the propriety of the reduction.  The Board finds that VA has no further duty to assist the Veteran with respect to the issue of the propriety of the reduction.

No additional pertinent evidence has been identified by the Veteran as relevant to the issue adjudicated herein.  The Board is satisfied that evidentiary development is complete; VA's duties to notify and assist are met.  The Veteran is not prejudiced by the process in this matter.  Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004).

Review of the hearing transcript reveals the undersigned complied with his duties to assist in the hearing as outlined in Bryant v. Shinseki, 23 Vet. App. 488 (2010).

Bilateral Hearing Loss Ratings

Initially, the Board notes that it has reviewed all of the evidence in the Veteran's record, with an emphasis on the evidence relevant to this appeal.  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss, in detail, every piece of evidence of record.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Hence, the Board will summarize the relevant evidence as appropriate, and the Board's analysis will focus specifically on what the evidence shows, or fails to show, as to the claim.

Where a reduction in an evaluation of a service-connected disability is considered warranted and the lower evaluation would result in a reduction or discontinuance of compensation payments currently being made, a rating proposing the reduction or discontinuance must be prepared setting forth all material facts and reasons, and the RO must notify the veteran that he has 60 days to present additional evidence showing that compensation should be continued at the present level.  The veteran is also to be informed that he may request a predetermination hearing, provided that the request is received by VA within 30 days from the date of the notice.  If no additional evidence is received within the 60-day period and no hearing is requested, final rating action will be taken and the award will be reduced or discontinued effective the last day of the month in which the 60-day period from the date of notice to the veteran expires.  38 C.F.R. § 3.105(e).

VA's Office of General Counsel (OGC) has held that the provisions of 38 C.F.R. § 3.105(e) do not apply where there is no reduction in the amount of compensation payable.  VAOPGCPREC 71-91 (Nov. 1991).  OGC held that this regulation applies only where there is both (1) a reduction in evaluation of a service-connected disability, and (2) a reduction or discontinuance of compensation payable.  A reduction in evaluation with no corresponding reduction in compensation does not meet the criteria of 38 C.F.R. § 3.105(e).  Here, the June 2012 rating decision resulted in a reduction of the combined rating for his service-connected disabilities from 80 percent to 20 percent.  Accordingly, the due process requirements of 38 C.F.R. § 3.105(e) do apply.

Considering the provisions of 38 C.F.R. § 3.105(e), the rating reduction in this case did not involve a due process violation.  A March 2010 letter notified the Veteran that he had 60 days to present additional evidence showing that compensation should be continued at the prior level and that he could request a predeterminations hearing.  He did not submit additional evidence or request a hearing prior to when the June 2012 rating decision was issued.  Given the chronology of the process described above, the Board finds that the RO complied with the procedures required under 38 C.F.R. § 3.105(e) for reducing the Veteran's disability rating by notifying him of his rights and giving him an opportunity for a hearing and time to respond.  As such, the analysis proceeds to whether the reduction was factually warranted.

In general, disability evaluations are determined by the application of a schedule of ratings, which is based on the average impairment of earning capacity caused by a given disability.  Separate diagnostic codes identify the various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Where there is a question as to which of two ratings shall be applied, the higher rating will be assigned if the disability more closely approximates the criteria for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  When there is an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102, 4.3.

Disability evaluations for hearing impairment are derived by a mechanical application of the rating schedule to the numeric designations assigned after audiometric evaluations are rendered.  Lendenmann v. Principi, 3 Vet. App. 345 (1992).

Ratings for hearing loss are determined by considering the puretone threshold average and speech discrimination percentage scores.  38 C.F.R. § 4.85(b), Table VI.  The Ratings Schedule provides a table for ratings purposes (Table VI) to determine a Roman numeral designation (I through XI) for hearing impairment, established by a state-licensed audiologist including a controlled speech discrimination test (Maryland CNC), and based upon a combination of the percent of speech discrimination and the puretone threshold average, which is the sum of the puretone thresholds at 1000, 2000, 3000 and 4000 Hertz, divided by four.  See 38 C.F.R. § 4.85.  Table VII is used to determine the percentage evaluation by combining the Roman numeral designations for hearing impairment of each ear.

Where there is an exceptional pattern of hearing impairment (defined in 38 C.F.R. § 4.86) the Levels of hearing acuity may be determined based on puretone thresholds alone (under Table VIA).

General regulatory requirements for disability ratings must be met in making a determination regarding whether improvement is shown.  Brown v. Brown, 5 Vet. App. 413 (1993).  The entire recorded history of the disability must be reviewed.  38 C.F.R. §§ 4.1, 4.2.  The evidence must reflect an actual change in the disability and not merely a difference in the thoroughness of the examination or in the use of descriptive terms.  38 C.F.R. § 4.13.  It must further show that the disability has improved in such a manner that the Veteran's ability to function under the ordinary conditions of life and work has been enhanced.  38 C.F.R. §§ 4.2, 4.10; Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

Under 38 C.F.R. § 3.344(a) , ratings for disabilities that have been have continued for long periods at the same level (5 years or more) and are subject to episodic improvement will not be reduced based on a single examination, and reductions should not be based on an examination that was less thorough and complete than the examination on which the rating was assigned.  In this case, a February 2009 rating decision increased the rating for the Veteran's service-connected bilateral hearing loss from 10 percent to 80 percent, effective June 6, 2008.  As noted, a June 2012 rating decision implemented the reduction back to 10 percent, effective September 1, 2012.  As the rating was not in effect for 5 years, the provisions of 38 C.F.R. § 3.344(a) do not apply.  38 C.F.R. § 3.344(c).

The Veteran underwent a VA audiological examination in July 2008.  The examination revealed audiometry results as follows:

HERTZ
1,000
2,000
3,000
4,000
RIGHT
70
70
75
80
LEFT
55
65
80
80

Speech recognition testing using the Maryland CNC test revealed speech recognition ability of 36 percent in the right ear and 12 percent in the left ear.  The Board notes the results provided resulted in the 80 percent evaluation, granted in a February 2009 rating decision, which increased the disability rating from 20 percent to 80 percent.

The Veteran underwent a VA audiological examination in April 2009, as a result of his claim for an increased rating for his bilateral hearing loss and entitlement to TDIU.  The examination revealed audiometry results as follows:

HERTZ
1,000
2,000
3,000
4,000
RIGHT
105
105
105
105
LEFT
110
105
105
105

Speech recognition testing using the Maryland CNC test revealed speech recognition ability of 0 percent in the right ear and 0 percent in the left ear.  The Board notes the results provided result in a 100 percent evaluation.  The examiner noted the Veteran's responses were poor during testing and he was repeatedly recounseled of the tasks.

The Veteran underwent a VA audiological examination in May 2009, as a result of the previous examiner's note that the Veteran's responses were poor during testing.  The examination revealed audiometry results as follows:

HERTZ
1,000
2,000
3,000
4,000
RIGHT
30
35
55
65
LEFT
30
40
60
65

Speech recognition testing using the Maryland CNC test revealed speech recognition ability of 68 percent in the right ear and 64 percent in the left ear.  The Board notes the results provided result in a 10 percent evaluation.  The examiner noted it was his opinion that the Veteran be evaluated on the results of an August 2006 audiological examination, as opposed to the two prior examinations.

The Board finds that the rating reduction from 80 percent to 10 percent, effective September 1, 2012, was supported by the factual record, was made in accordance with the governing law and regulations, and was proper.

The May 2009 VA examination found improved hearing acuity.  The evidence of record shows a substantial improvement of the puretone threshold average and speech discrimination that corresponds to the criteria for a 10 percent rating.  There is no indication the May 2009 VA examination was improper; during the May 2016 hearing, the Veteran specifically confirmed that he did not wear his hearing aids for the May 2009 examination.  See Board Hearing Transcript, pp. 6.

The Board finds the May 2009 VA examination report to be adequate for rating purposes.  The evidence from the examination warrants the conclusion that sustained improvement has been demonstrated.  Such improvement of hearing acuity indicates improvement under ordinary conditions of life and work, as discussed above.  Furthermore, as noted, the provisions of 38 C.F.R. § 3.344(a) do not apply in this case, and a single examination showing improvement may be an adequate basis for a reduction in the rating.

Clearly, as of the May 2009 examination, the schedular requirements for a rating in excess of 10 percent for bilateral hearing loss were not met.  Therefore, the reduction in the rating was factually warranted and in accordance with governing law, and restoration of an 80 percent rating is not warranted.

The reduction in the Veteran's disability rating for bilateral hearing loss arose from a March 2009 claim for an increased rating.  Therefore, the issue of entitlement to a disability rating in excess of 80 percent prior to September 1, 2012, in excess of 10 percent from September 1, 2012 to October 1, 2015, and in excess of 40 percent since then, is also on appeal.

Where entitlement to compensation has already been established and an increase in the disability rating is at issue, the present level of disability is of primary importance.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  However, separate ratings may be assigned for separate periods of time based on the facts found.  This practice is known as "staged" ratings.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  The relevant temporal focus for adjudicating an increased rating claim is on the evidence concerning the state of the disability from the time period one year before the claim was filed until VA makes a final decision on the claim.  Id.

In addition to the aforementioned examinations, the Veteran underwent a VA audiological examination in December 2010.  The examination revealed audiometry results as follows:

HERTZ
1,000
2,000
3,000
4,000
RIGHT
40
45
60
60
LEFT
35
40
60
70

Speech recognition testing using the Maryland CNC test revealed speech recognition ability of 86 percent in the right ear and 84 percent in the left ear.  The Board notes the results provided result in a 0 percent evaluation.  The examiner noted the results were reliable and consistent with test results from September 2006.

The Veteran submitted an August 2012 private audiogram.  However, the examiner noted the reliability of the results was poor.  Based on the medical findings regarding poor results, the Board finds this examination is inadequate for rating purposes.

The Veteran underwent a VA audiological examination in October 2015.  The examination revealed audiometry results as follows:

HERTZ
1,000
2,000
3,000
4,000
RIGHT
35
45
60
70
LEFT
35
45
65
70

Speech recognition testing using the Maryland CNC test revealed speech recognition ability of 56 percent in the right ear and 52 percent in the left ear.  The Board notes the results provided result in a 40 percent evaluation.  The examiner noted that even with amplification, the Veteran was likely to struggle with speech understanding in certain settings, and that during those times he would benefit from bilateral amplification, a raised speaking voice, increased visual cues, and a slightly slower rate of speech.

Based on the foregoing, the Board concludes that the preponderance of the evidence is against a finding that the Veteran's bilateral hearing loss more nearly approximates the criteria for a disability rating in excess of 80 percent prior to September 1, 2012, in excess of 10 percent from September 1, 2012 to October 1, 2015, and in excess of 40 percent since October 2, 2012.  On April 2009 VA examination, the Veteran's right ear hearing loss was manifested by Level XI hearing acuity, and his left ear hearing loss was manifested by Level XI hearing acuity.  The application of those designations to Table VII results in a 100 percent disability rating based on the April 2009 VA examination; however, the Board notes that the examiner reported the Veteran's responses were poor during testing and he was repeatedly recounseled of the tasks.  Therefore, the test results are not valid, and a rating in excess of 80 percent for this time period is not warranted. On May 2009 VA examination, the Veteran's right ear hearing loss was manifested by Level IV hearing acuity, and his left ear hearing loss was manifested by Level V hearing acuity.  On December 2010 VA evaluation, the Veteran's right ear hearing loss was manifested by Level II hearing acuity, and his left ear hearing loss was manifested by Level II hearing acuity.  On October 2015 VA evaluation, the Veteran's right ear hearing loss was manifested by Level VII acuity, and his left ear hearing loss was manifested by Level VII hearing acuity.  

The application of the designations to Table VII results in a 10 percent rating, at worst, from September 1, 2012 to October 1, 2015, and to a 40 percent rating since October 2, 2015.  There is no other medical evidence that provides a basis for rating the Veteran's bilateral hearing loss.  There is, therefore, no medical evidence to support a higher rating for any period of time under consideration.  For those reasons, the Board finds that the Veteran's claim for a higher disability rating for bilateral hearing loss is not warranted, and finds that further staged ratings are not appropriate.  Should the Veteran's disability picture change in the future, he may be assigned a higher rating.  See 38 C.F.R. § 4.1.

The Board has considered whether referral for extraschedular consideration is warranted for the Veteran's bilateral hearing loss under 38 C.F.R. § 3.321(b).  The RO or the Board must first determine whether the schedular rating criteria reasonably describe the Veteran's disability level and symptomatology.  If the schedular rating criteria reasonably describe the Veteran's disability level and symptomatology, the assigned schedular rating is adequate, referral for extraschedular consideration is not required, and the analysis stops.  Thun v. Peake, 22 Vet. App. 111 (2008).  

If the RO or the Board finds that the schedular rating does not contemplate the Veteran's level of disability and symptomatology, then the RO or the Board must determine whether the Veteran's exceptional disability picture includes other related factors such as marked interference with employment and frequent periods of hospitalization.  Thun v. Peake, 22 Vet. App. 111 (2008).  If that is the case, then the RO or Board must refer the matter to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether justice requires assignment of an extraschedular rating.  Thun v. Peake, 22 Vet. App. 111 (2008).  Comparing the Veteran's bilateral hearing loss symptomatology to the applicable criteria, the Board finds that the degree of disability shown is encompassed by the rating schedule.  The Veteran's bilateral hearing loss results in decreased hearing acuity.  The record, thus, contains documentation of the functional effect of the hearing loss; the Board finds that these effects do not reflect symptoms not contemplated by the schedule.  See Martinak v. Nicholson, 21 Vet. App. 447, 455 (2007).  He is not shown to have been hospitalized for any episodes related to bilateral hearing loss.  The symptomatology is contemplated by the rating criteria and does not present an exceptional disability picture.  Therefore, the schedular criteria are not inadequate, and referral for extraschedular consideration of the bilateral hearing loss is not warranted.  38 C.F.R. § 3.321(b) (2015); Thun v. Peake, 22 Vet. App. 111 (2008).

TDIU

The Veteran contends that he is unable to be employed because of his service-connected disabilities.

Total disability is considered to exist when there is any impairment that is sufficient to render it impossible for the average person to follow a substantially gainful occupation.  38 C.F.R. § 3.340(a)(1).  Total disability ratings for compensation may be assigned where the schedular rating is less than total, when the disabled person is, in the judgment of the rating agency, unable to secure or follow a substantially gainful occupation as a result of a service-connected disabilities: Provided that, if there is only one such disability, this disability shall be ratable at 60 percent or more, and that, if there are two or more disabilities, there shall be at least one disability ratable at 40 percent or more, and sufficient additional service-connected disability to bring the combined rating to 70 percent or more.  38 C.F.R. § 4.16(a).  Substantially gainful employment is defined as work which is more than marginal and which permits the individual to earn a living wage.  Moore v. Derwinski, 1 Vet. App. 356 (1991).

For the entire appellate period, the Veteran's service-connected disabilities have been bilateral hearing loss and tinnitus.  From the date the Veteran filed his claim for TDIU on March 3, 2009 to September 1, 2012, the bilateral hearing loss was rated as 80 percent disabling and the tinnitus was 10 percent disabling, resulting in a combined disability rating of 80 percent. Therefore, the Board finds that the Veteran met the minimum schedular requirements for a TDIU under 38 C.F.R. § 4.16(a) from March 3, 2009 to September 1, 2012.  However, the evidence must still show that the Veteran was unable to pursue a substantially gainful occupation due to his service-connected disabilities in order to be entitled to a TDIU for this period.

In his March 2009 Application for Increased Compensation Based on Unemployability, the Veteran indicated he was unemployable due to his hearing loss, he had a high school education, and he last worked in 2002 as a railroad switchman.  He stated he left his last job because of his disability, and he had not tried to obtain employment since then.

On April 2009 VA examination, the examiner noted the effect of the Veteran's bilateral hearing loss on his usual occupation was "not working," and that the effect on his daily activity was severe.  On May 2009 VA examination, the examiner noted the Veteran was able to communicate without any difficulty while wearing his hearing aids that were programmed to provide only a mild high-frequency gain.  Once he removed his hearing aids, his behavior was consistent with that of having profound hearing loss.  On December 2010 VA examination, the examiner noted the Veteran communicated easily with his hearing aids.

Based on these opinions, the Board finds that the Veteran was not unemployable from March 3, 2009 to September 1, 2012, on account of his service-connected disabilities, especially his service-connected bilateral hearing loss.  While there is indication on the April 2009 VA examination that his service-connected bilateral hearing loss may have impacted his employability, this, alone, is not tantamount to outright preclusion of what could be considered substantially gainful employment (versus just marginal) and, thus, insufficient reason to grant a TDIU because the ratings for his service-connected bilateral hearing loss and tinnitus take this into account.  38 C.F.R. §§ 4.1 , 4.15.  Further, the subsequent examinations indicated the Veteran had sufficient hearing when wearing his prescribed hearing aids so as not to affect his employability.

The degree of impairment in occupational functioning that is generally deemed indicative of unemployability consists of a showing that the Veteran is "[in]capable of performing the physical and mental acts required by employment," and is not based solely on whether he is unemployed or has difficulty obtaining or maintaining employment.  See Van Hoose v. Brown, 4 Vet. App. 361 (1993).  Rather, the record must demonstrate some factor that takes his situation outside the norm since the VA Rating Schedule already is designed to take into consideration impairment that renders it difficult to obtain and keep employment.  Id.

The Board is mindful of the Veteran's assertions that he is entitled to TDIU prior to September 1, 2012, but he is not shown to have requisite medical training, expertise, or credentials needed to render a medical opinion as to the severity of his service-connected disabilities - including especially their functional impact.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).  To the extent he argues that the medical evidence supports a TDIU prior to September 1, 2012, he is not competent to make such assertions.

From September 1, 2012 to October 1, 2015, the Veteran's bilateral hearing loss and tinnitus were each rated as 10 percent disabling, resulting in a combined disability rating of 20 percent.  Since October 2, 2015, the Veteran's bilateral hearing loss was rated as 40 percent disabling and his tinnitus was rated as 10 percent disabling, resulting in a combined disability rating of 50 percent.  Therefore, since September 1, 2012, the Veteran did not meet the minimum schedular requirements for a TDIU under 38 C.F.R. § 4.16(a).  Furthermore, there is no evidence the Veteran's bilateral hearing loss and tinnitus have specifically been found to affect the Veteran's ability to work as of September 1, 2012.  Thus referral for extraschedular TDIU consideration is not appropriate.  See 38 C.F.R. § 4.16(b).

In sum, the most probative evidence of record shows the Veteran's service-connected bilateral hearing loss and tinnitus, alone, did not preclude substantially gainful employment during any of the appellate period.  The occupational impairment caused by these disabilities was adequately reflected by the assigned disability ratings.  For this reason, the preponderance of the evidence is against this claim of entitlement to a TDIU, both from March 3, 2009 to September 1, 2012, and since September 1, 2012 - in turn meaning there is no reasonable doubt to resolve in the Veteran's favor and that this claim must be denied.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 4.3; Alemany v. Brown, 9 Vet. App. 518, 519 (1996).


ORDER

The reduction in the rating for service-connected bilateral hearing loss from 80 percent disabling to 10 percent disabling, effective September 1, 2012, was proper.

A disability rating in excess of 80 percent prior to September 1, 2012 for bilateral hearing loss is denied.

A disability rating in excess of 10 percent from September 1, 2012 to October 1, 2015 for bilateral hearing loss is denied.

A disability rating in excess of 40 percent since October 2, 2015 for bilateral hearing loss is denied.

Entitlement to a TDIU is denied.



____________________________________________
Nathaniel J. Doan
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


